Citation Nr: 0618209	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  05-09931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an August 1954 rating decision.

2.  Entitlement to an increased (compensable) rating for 
residual scar from right inguinal hernia.

3.  Entitlement to special monthly compensation (SMC) due to 
loss of use of a creative organ. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1947 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), from which the veteran 
perfected appeals as to the three issues listed on page one 
of this decision.  Some explanation is necessary. 

In September 2003, the veteran submitted a claim, in which he 
requested an increased (compensable) rating for his service-
connected residual scar from right inguinal hernia.  In this 
connection, the veteran noted that he had had five related 
surgeries since 1953, and that he felt that the hernia was 
reoccurring and would require another surgery.  The veteran 
also claimed that clear and unmistakable error (CUE) had 
occurred in an August 1954 rating decision which adjudicated 
a claim for an increased (compensable) rating for the 
service-connected residual scar from right inguinal hernia.  
In that rating decision, the RO assigned a 10 percent rating 
from July 22 to 27, 1954; and a 100 percent rating from July 
28 to August 27, 1954 (based on surgical treatment).  But 
effective from August 28, 1954, the RO continued the 
noncompensable rating.  Lastly, in the 2003 claim, the 
veteran stated that he had a loss of use of a creative 
(reproductive) organ since his last hernia surgery.

In the March 2004 rating decision, the RO denied entitlement 
to special monthly compensation (SMC) based on loss of use of 
a creative organ; and determined that "no revision is 
warranted in the evaluation of residual scar from right 
inguinal hernia."  

Although in the March 2004 rating decision, the RO decided 
that "no revision is warranted in the evaluation of residual 
scar from right inguinal hernia," in the reasons section of 
the rating decision, the RO discussed both CUE and 
entitlement to an increased (compensable) rating for the 
service-connected residual scar from right inguinal hernia.  
In that discussion of the reasons for the decision, the RO 
determined both that no CUE was shown in the August 1954 
rating decision; and that entitlement to a compensable 
disability rating for the service-connected residual scar 
from right inguinal hernia was not warranted.  Thus, in the 
March 2004 rating decision, a decision was made as to both a 
CUE claim and an increased rating claim-both associated with 
the service-connected residual scar from right inguinal 
hernia.

In the January 2005 statement of the case, the RO also 
discussed and considered both CUE and increased rating claims 
(as well as the SMC claim), even though the listed issues at 
the beginning of the SOC included only the CUE claim and SMC 
claim.  Based on the foregoing, the Board finds that the 
issues on appeal here consist of the three found on page one 
above.  

Also, based on the September 2003 statement from the veteran, 
the Board determines that the veteran has raised a claim for 
service connection for a disability associated with the 
"creative" portion of the veteran's genitourinary 
functioning.  This matter is referred to the RO for 
appropriate action.

The issues of entitlement to an increased (compensable) 
rating for the service-connected residual scar from right 
inguinal hernia, and entitlement to SMC, are addressed in the 
REMAND portion of the decision below and REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In denying a 10 percent rating from April 16, 1954 to 
July 21, 1954 for service-connected scar, healed, 
herniorrhaphy, right, an August 1954 rating decision 
incorrectly applied a regulatory provision in effect at that 
time to the facts of the veteran's case; the error was 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome of the adjudication 
of the claim.

2.  In denying ratings in excess of 10 percent from July 22, 
1954 to July 27, 1954, and in excess of zero percent from 
September 9, 1953 to April 15, 1954 and from August 28, 1954, 
for service-connected scar, healed, herniorrhaphy, right, an 
August 1954 rating decision was a reasonable exercise of 
adjudicatory judgment and did not involve any clear error.


CONCLUSIONS OF LAW

1.  A rating decision in August 1954 involved clear and 
unmistakable error by denying a 10 percent rating from April 
16, 1954 to July 21, 1954 for service-connected scar, healed, 
herniorrhaphy, right.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2005).

2.  A rating decision in August 1954 did not involve clear 
and unmistakable error by denying entitlement to ratings in 
excess of 10 percent from July 22, 1954 to July 27, 1954, and 
in excess of zero percent from September 9, 1953 to April 15, 
1954 and from August 28, 1954, for service-connected scar, 
healed, herniorrhaphy, right.  38 U.S.C.A. §§ 5107, 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA 

With respect to the veteran's assertion of CUE, the Board 
finds that the provisions of VCAA and its implementing 
regulations do not apply.  In this regard, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(the Court) has held that the provisions of VCAA do not apply 
to a claim based on a previous decision having been the 
result of clear and unmistakable error.  Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc).

The Court found that an attempt to obtain benefits based on 
an allegation of clear and unmistakable error "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  Livesay, 15 Vet. App. at 178.

As such, an allegation of clear and unmistakable error does 
not represent a "claim," but a collateral attack on a final 
decision.  The provisions of VCAA, and its implementing 
regulations, are not, therefore, applicable to the 
adjudication of the issue of clear and unmistakable error in 
a prior final decision.

II.  Background and Analysis of Claim

The veteran essentially contends that it was CUE that a 
higher rating was not assigned for residual scar from right 
inguinal hernia herniorrhaphy in the August 1954 rating 
decision.  In that decision, the RO addressed a claim for an 
increased (compensable) rating for service-connected residual 
scar from right inguinal hernia.  The RO assigned a 10 
percent rating from July 22 to 27, 1954; and a 100 percent 
rating from July 28 to August 27, 1954 (based on surgical 
treatment).  But the noncompensable rating remained in 
effect, unchanged, from August 28, 1954.  

The Board notes that the veteran did not appeal the August 
1954 rating decision.  Under 38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002) and 38 C.F.R. §§ 3.104, 20.302(a) (2005) a rating 
action which is not appealed is final and may not be reopened 
unless new and material evidence is presented and it may not 
be revised in the absence of CUE.

A finding of CUE in a rating decision would vitiate the 
finality of it.  See 38 U.S.C.A. § 5109A(a) (West 2002); 38 
C.F.R. §§ 3.104(a), 3.105(a); Phillips v. Brown, 10 Vet. App. 
25, 30-31 (1997), citing Smith (William) v. Brown, 35 F.3d 
1516, 1527 (Fed. Cir. 1994).  However, to warrant a finding 
of CUE in that decision: 1) either the correct facts, as they 
were known at that time, were not before the adjudicator, 
i.e., more than a simple disagreement with how the RO weighed 
or evaluated the evidence, or the statutory or regulatory 
provisions extant at that time were incorrectly applied; 2) 
the error must be "undebatable" and the sort that, had it not 
been made, would have "manifestly changed" the outcome of 
that decision; and 3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
that prior adjudication.  See, e.g., Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992)).

The United States Court of Appeals for Veterans Claims 
(Court) consistently has stressed the rigorous nature and 
very high evidentiary threshold the veteran must overcome for 
a finding of CUE, repeatedly pointing out that it "...is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Indeed, CUE is so 
undebatable that it can be said that reasonable minds could 
only conclude that the original decision was fatally flawed 
when made.  Russell, 3 Vet. App. at 313. "It must always be 
remembered that [CUE] is a very specific and rare kind of 
'error'" needed to invalidate a prior, unappealed, decision 
and thereby warrant overturning it. Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

A failure to fulfill the duty to assist cannot constitute 
CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-4 (1994) and 
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).

In Look v. Derwinski, 2 Vet. App. 157, 162 (1992) it was held 
that "a factual finding is clearly erroneous when although 
there is evidence to support it, the reviewing Court on the 
entire evidence is left with the definite and firm conviction 
that a mistake has been committed."  However, there is no 
factual error "[i]f the [fact finder's] account of the 
evidence is plausible in light of the record viewed in its 
entirety [and] [w]here there are two permissible views of the 
evidence, the factfinder's choice between them cannot be 
clearly erroneous."  Look, at 162.

A failure to apply a relevant law or regulation or 
misapplication of a regulation is an appropriate subject for 
a claim of CUE.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 
329 (1999) (citing VAOGCPREC 38-97 (Dec. 17, 1997)).

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

In the August 1954 rating decision, the RO evaluated the 
veteran's service-connected residual scar from right inguinal 
hernia, under the rating criteria then in effect for "other 
scars," in accordance with criteria for rating skin 
disorders as set forth in the 1945 Schedule for Rating 
Disabilities.   

That criteria provided the following pertinent guidelines for 
evaluating scars.  Under Diagnostic Code 7803, scars, 
superficial, poorly nourished, with repeated ulceration, are 
rated as 10 percent disabling; under Diagnostic Code 7804, 
scars, superficial, tender and painful on objective 
demonstration, are rated as 10 percent disabling; and under 
Diagnostic Code 7805, other scars are rated on limitation of 
function of the part affected.   VA Schedule for Rating 
Disabilities, 1945 Edition, Par. 8 (1) (GPO 1945).  

At the time of the August 1954 rating decision, the criteria 
provided the following pertinent guidelines for evaluating 
inguinal hernias.  Small, reducible, or without true hernial 
protrusion, or not operated, but remediable hernias, are 
rated as zero percent disabling; postoperative recurrent, 
readily reducible and well supported by truss or belt, is 
rated as 10 percent disabling; small, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible, is rated as 30 percent 
disabling; and large, postoperative, recurrent, no well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable, is rated as 60 percent 
disabling.  VA Schedule for Rating Disabilities, 1945 
Edition, Par. 8 (1) (GPO 1945).  
 
Historical medical records show that during service the 
veteran was treated in November and December 1951 for a right 
indirect inguinal hernia, undergoing hernioplasty that 
November.  At his August 1953 separation examination, on 
evaluation for scars, the examiner noted a 6.5 inch oblique 
hernia scar, right lower quadrant, well healed.  Evaluation 
of the abdomen and viscera, and other systems was normal.

On April 16, 1954, the veteran was hospitalized by VA for a 
right inguinal scrotal hernia.  At that time, the veteran 
reported a complaint of hernia; and that since October 1953, 
he noted occasional mild discomfort in the right inguinal 
region and protrusion of a mass which subsequently extended 
down into the right side of his scrotum.  Examination was 
essentially negative except for a right indirect recurrent 
inguinal hernia.  The discharge summary report contains a 
hospital diagnosis of hernia, inguinal, right, recurrent; and 
noted that the status of the service-connected disability of 
scar, healed, herniorrhaphy, was unchanged.  The treatment 
provider placed the veteran on a diet and requested the 
veteran to first reduce his weight and then later return for 
a repair of the hernia after reduction. 

A VA discharge summary report of treatment in July and August 
1954 contains an admission diagnosis of right inguinal 
hernia, recurrent.  The veteran had lost approximately 50 
pounds in preparation for surgery.  The hospital diagnosis 
was hernia, inguinal, indirect, right, recurrent.  The report 
noted that the status of the service connected scar, healed, 
herniorrhaphy, right, was unchanged.  During hospitalization, 
the veteran underwent hernioplasty.  Sutures were removed on 
the sixth postoperative day and the wound was healed well.  
The report noted that the postoperative course was entirely 
uneventful.

A.  Rating from April 16, 1954 to July 21, 1954

The competent medical evidence of record in August 1954 shows 
that as of April 16, 1954, the veteran was shown on 
examination to have a right indirect recurrent inguinal 
hernia, with a history of earlier indirect inguinal hernia, 
for which the veteran had undergone hernioplasty in November 
1951.  The veteran was hospitalized in April 1954 and 
released with a plan to return later for surgical treatment.  
He subsequently returned for surgical treatment on July 22, 
1954.  

While the August 1954 rating decision assigned a 10 percent 
rating beginning only from July 22, 1954, based on the second 
hospitalization, the veteran clearly had the same condition 
on April 16, 1954 as on July 22, 1954.  

The evidence of record in August 1954, shows that the veteran 
was clearly entitled to the same 10 percent rating on April 
16, 1954 as the RO assigned (in the August 1954 rating 
decision) effective from July 22, 1954, under provisions of 
the diagnostic criteria in effect at that time.  It is 
debatable, however, as to whether that evidence would support 
a rating in excess of 10 percent for the period in question.

In sum, the Board concludes that, to the extent that the 
August 1954 rating decision denied the veteran's claim of 
entitlement to a 10 percent rating from April 16, 1954 to 
July 21, 1954 for the service-connected hernia disability, 
that rating action involved CUE and must be reversed.  See 38 
U.S.C.A. § 5109A (West2 2002); 38 C.F.R. § 3.105(a) (2005).   
The evidence of record does not show that there was clear and 
unmistakable medical evidence that the veteran had a 
recurrence of his hernia at any time from his discharge from 
service in September 1953 to April 15, 1954.  The veteran did 
indicate that there were problems in October 1953 but there 
was no medical evidence to support this statement.

B.  Ratings From July 22, 1954 to July 27, 1954, and From 
August 28, 1954

In denying ratings in excess of 10 percent from July 22, 1954 
to July 27, 1954, and in excess of zero percent from August 
28, 1954, for service-connected scar, healed, herniorrhaphy, 
right, the Board finds that the August 1954 rating decision 
was a reasonable exercise of adjudicatory judgment and did 
not involve any clear error.

With respect to the ratings assigned for these periods, the 
Board has considered the evidence available at the time of 
the August 1954 rating decision and the law then in effect.  
In doing so, the Board determines that there is nothing to 
compel a conclusion, to which reasonable minds could not 
differ, that a rating in excess of 10 percent was warranted 
from July 22, 1954 to July 27, 1954, or that a compensable 
rating was warranted from August 28, 1954, for the veteran's 
service-connected scar, healed, herniorrhaphy, right.  

In this regard, VA treatment records available at the time of 
the August 1954 rating decision shows that the service-
connected disability-scar, healed, herniorrhaphy, right-was 
unchanged.  The hernia was repaired on July 28, 1954, and at 
the conclusion of the hospitalization in August 1954, the 
wound was healed, and the prognosis was good.

With respect to the ratings in effect from July 22 to 27, 
1954, and from August 28, 1954, the veteran's assertions 
constitute a simple disagreement with how the RO weighed and 
evaluated the facts in its August 1954 rating decision, and 
such a contention can never rise to the stringent definition 
of CUE.  All the relevant facts were before the RO in August 
1954.  There was no undebatable error of fact or law that 
would have manifestly changed the outcome at the time of the 
August 1954  rating decision, and there was no CUE in the 
denial of ratings in excess of that assigned effective from 
July 22, 1954 to July 27, 1954 (10 percent), and from August 
28, 1954 (zero percent), for the disability.  See 38 C.F.R. § 
3.105(a).  Accordingly, to this extent, the claim must be 
denied.


ORDER

An August 1954 rating decision, which denied entitlement to a 
10 percent rating from April 16, 1954 to July 21, 1954 for 
service-connected scar, healed, herniorrhaphy, right, 
involved clear and unmistakable error and is reversed on that 
issue. 

An August 1954 rating decision, which denied entitlement to 
ratings in excess of 10 percent from July 22, 1954 to July 
27, 1954, and in excess of zero percent from September 9, 
1953 to April 15, 1954 and from August 28, 1954 for service-
connected scar, healed, herniorrhaphy, right, not having 
involved clear and unmistakable error, the appeal on that 
issue is denied.


REMAND

The veteran is claiming entitlement to an increased rating 
for service-connected residual scar from right inguinal 
hernia; and entitlement to special monthly compensation (SMC) 
due to loss of use of a creative organ.  The Board has 
determined that additional development is necessary prior to 
completion of its appellate review for the following reasons. 
 
I.  Increased (Compensable) Rating for Residual Scar From 
Right Inguinal Hernia 
 
In the veteran's September 2003 claim for increase, he stated 
that since his 1951 hernia surgery in service and 
hernioplasty in 1954 by VA, that he has undergone three other 
surgeries for recurrent inguinal hernia; including one by VA 
at Oakland VA Medical Center, and two subsequently by private 
treatment providers.  He also stated that he senses that the 
hernia is reoccurring and that another surgery is going to be 
needed.  

The claims file does not contain medical records associated 
with the latter three surgeries.  While it appears that the 
private treatment records are unavailable, there may be 
outstanding VA medical records associated with the Oakland VA 
Medical Center, which should be requested.  

Currently, the veteran's service-connected residual scar from 
right inguinal hernia is assigned a noncompensable disability 
rating under Diagnostic Code 7338-7805.  In the selection of 
diagnostic code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2005).  The hyphenated 
diagnostic code in this case indicates that inguinal hernia, 
under Diagnostic Code 7338 is the service-connected disorder, 
and other scars, under Diagnostic Code 7805 is the residual 
condition.

During the recent VA examination in February 2004, the 
examiner examined the veteran basically for scar residual, 
noting findings associated with two scars in the inguinal 
area.  With respect to objective findings, the examiner did 
not address any condition other than skin condition 
associated with the two scars.  Although a left scrotal 
hydrocele was noted to be present, the examination report 
does not show that the veteran was examined for any non-scar 
symptoms which may be part and parcel of the service-
connected disability, including any associated hernia-related 
symptoms.   

The veteran has reported that he has had reoccurring problems 
with the underlying hernia, in effect claiming a worsening of 
his service-connected disability.  As recently as May 2005, 
in his VA Form, the veteran has reiterated that he believed 
that he needed another hernia operation.  

As such, pursuant to the VCAA, the Board concludes that the 
veteran's service-connected increased rating claim must be 
remanded for the veteran to undergo a contemporaneous and 
thorough VA examination of all symptomatology part and parcel 
of his service-connected residual scar from right inguinal 
hernia.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).
 



II.  SMC for Loss of Use of a Creative Organ

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In this regard, the VCAA requires that a notice in accordance 
with 38 U.S.C.           § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  

In this case, it does not appear that VA has provided the 
veteran with notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) as to the issue of entitlement to 
special month compensation due to loss of use of a creative 
organ.  The RO did provide the veteran a VCAA letter in 
November 2003, which mentioned the term "loss of use of 
creative organ."  However, it did not provide the specific 
criteria required to establish entitlement to special monthly 
compensation due to loss of use of a creative organ.  See 38 
U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(1)(i).  Thus, this 
letter did not provide the type of notice necessary to afford 
the veteran a meaningful opportunity to participate 
effectively in the processing of this appealed claim; and 
though the January 2005 statement of the case provided such 
specific information, this does not satisfy the requirements 
under VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

Therefore, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the appellant as to the type of evidence that is needed to 
establish entitlement to special month compensation due to 
loss of use of a creative organ.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must ensure that all 
notification and development action 
required by the VCAA is completed. In 
particular, the AMC should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
veteran should include a statement as to 
the information and evidence necessary to 
substantiate the claim of entitlement to 
special month compensation due to loss of 
use of a creative organ; and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if any, 
the VA will attempt to obtain on behalf of 
the claimant. The AMC must also review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance all applicable legal precedent.

2.  The RO should ask the appellant to 
identify all medical care providers who 
evaluated or treated him since service  
for any residuals associated with his 
service-connected "residual scar from 
right inguinal hernia."  The RO should 
appropriately proceed to request copies of 
any outstanding (not currently of record) 
medical records of private treatment for 
that period from all sources identified .  

3.  The RO should also obtain any 
outstanding VA medical records since 
service of treatment for any residuals 
associated with his service-connected 
"residual scar from right inguinal 
hernia," to specifically include seeking 
any record relating to hernia surgical 
treatment at Oakland VA Medical Center.  
All efforts to obtain these VA records 
should be fully documented, and the RO 
should request that the VA facility 
provide a negative response if records are 
not available.

4.  The RO should then schedule the 
veteran for VA examination (for 
compensation and pension purposes) by  an 
appropriate specialist to determine the 
nature and severity of his service-
connected residual scar from right 
inguinal hernia, to include any inguinal 
hernia and/or herniorrhaphy residuals part 
and parcel of the service-connected 
disability.

The RO must make the claims file available 
to the examiner, who should review the 
claims folders in conjunction with the 
examination.  The examiner should note 
such review in the examination report.  
All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The examiner should 
include in the examination report the 
rationale for any opinion expressed.  The 
examiner must provide specific findings as 
to each of the following:

i.  Does the veteran have a current right 
inguinal hernia associated with his 
service-connected residual scar from right 
inguinal hernia?  If so, then:

(a)	Is the veteran's right inguinal 
hernia small, reducible, or without true 
hernia protrusion?

(b)	Is the veteran's right inguinal 
hernia not operated, but remediable?

(c)	Is the veteran's right inguinal 
hernia postoperative, recurrent, readily 
reducible, and well supported by truss or 
belt?

(d)	Is the veteran's right inguinal 
hernia small, postoperative, recurrent, or 
unoperated irremediable, not well 
supported by a truss, or not readily 
reducible?

(e)	Is the veteran's right inguinal 
hernia large, postoperative, recurrent, 
not well supported under ordinary 
conditions and not readily reducible, when 
considered inoperable?

ii.  Regarding the veteran's scar 
manifestations of the residual scar from 
right inguinal hernia herniorrhaphy, the  
examiner is requested to identify the 
location, size and visible appearance (if 
any) of any such scarring, to include 
noting any adherence, tenderness, 
ulceration, limited motion, or functional 
impairment resulting there from.  The 
examiner should also comment upon whether 
the scarring is superficial, poorly 
nourished, unstable, or deep.

5.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims currently in 
appellate status.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case, to 
include all pertinent law and regulations, 
and an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

	(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


